Title: To James Madison from James Barbour, 11 April 1818
From: Barbour, James
To: Madison, James


Dear Sir
Washn. Apl. 11—18
Permit me to enclose you a paper containing my remarks on the navigation bill which you will previously have seen in the papers. Altho to you the view I have taken will present nothing new who has been so familiar with the Subject for forty years it may employ a leisure half hour in its perusal—deriving its interest principally from the consideration that they are made by one who claims to be among the foremost of those who entertain for you a high and friendly regard. The bill will pass I believe both houses by a large majority. Yr. Friend
Jas Barbour
